DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10-15, and 17-21 are presented for examination.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record appears to disclose explicitly at least the following limitations of the independent claims as amended:
receiving, by the data processing system by way of the reference performance property value selection input, the value of the reference performance property selected, the value of the reference performance property selected defining a threshold for the reference performance property selected; … [and]
determining, by the data processing system based on application of the algorithm selected, the user specified input well parameters for the proposed well, the reference performance property, and the value of the reference performance property selected, a verified classification model for the proposed well, the determining of the verified classification model for the proposed well comprising estimating a performance property for the well based on the user specified input well parameters, and determining that the performance property estimated satisfies the threshold for the reference performance property selected….

The closest prior art of record is Petukhov, cited in the Non-Final Rejection of May 3, 2021 (“Non-Final”).  Petukhov discloses, inter alia, an electronically stored model of a reservoir that includes cells representing portions of the reservoir.  The system includes a GUI for entering data for constructing a model of the reservoir.  The GUI can include input fields for inputting fracture permeability along various axes and an entry field for inputting fracture porosity.  However, Petukhov does not disclose that these properties define a threshold for the property selected, let alone that a classification model for the well is based on these properties satisfying the threshold.
	The second closest prior art of record is Burch, also cited in the Non-Final.  Burch discloses, in general, a system for determining well parameters to optimize the performance of a well using a well performance predictor.  However, Burch does not appear to disclose explicitly that the user may select a 
None of the other prior art of record appears to disclose explicitly at least the above limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125